Order directing the assessor of the village of Pleasantville to reduce an assessment for the year 1936 in the amount of $5,000, pursuant to subdivision 5 of section 4 of the Tax Law, reversed on the law and the facts, with costs, application denied, and certiorari proceeding dismissed, with ten dollars costs and disbursements. In our opinion, the application for exemption was properly denied by the board of trustees, inasmuch as it stated no facts to show dependency of the petitioners. Furthermore, it was undisputed at the hearing that the petitioners own a home of their own, in which they live, in addition to the premises in question here. From the latter they receive rental of sixty dollars a month, and they also own another house, assessed at $3,000, from which a rental of thirty dollars a month is obtained. In addition to these three parcels of real estate they are possessed of bank accounts and receive rent in the sum of fifteen dollars a month. Their total worth, based upon the assessed valuation of the real estate and sums in bank, amounts to $14,120. Under these circumstances, we do not think that the petitioners are dependents in the sense contemplated by subdivision 5 of section 4 of the Tax Law. Hagarty, Carswell, Davis, Johnston and Adel, JJ., concur.